Title: To Alexander Hamilton from Henry Hill, 22 October 1792
From: Hill, Henry
To: Hamilton, Alexander



Sir
[Philadelphia] Octo. 22d. 1792

Wishing the Secretary to waste no time in the pursuit of such Will’s o’ the wisp I wou’d take upon me the publication mention’d & leave my name with the Printer.
The last paragraph if approv’d of might read thus—“Printers willing to administer an antedote to similar poisons will give a place in their respective papers to this sample of the rumours continually propagated to destroy the Confidence of their fellow Citizens in public Characters.”

I am Sir with all regard—Your most Obedt. Servt. &c.
Henry Hill
P.S. Be pleas’d to return the inclos’d if you allow me to proceed.
